UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 for the quarterly period ended August 31, 2014 or o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. Commission File Number: 000-54500 Sports Asylum, Inc. (Exact name of registrant as specified in its charter) Nevada 38-3939625 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4575 Dean Martin Drive, Suite 2206, Las Vegas, NV (Address of principal executive offices) (Zip code) (310) 508-9398 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in rule12b-2 of the Exchange Act.) Yes [X] No [ ] The number of shares of the Registrant’s common stock, par value $.001 per share, outstanding as of October 6, 2014 was 31,000,000. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Balance Sheets F-1 Condensed Statements of Operations F-2 Condensed Statements of Cash Flows F-3 Notes to Condensed Financial Statements F-4 to F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II – OTHER INFORMATION Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 8 SIGNATURES 9 2 PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS The accompanying unauditedcondensed financial statementsof Sports Asylum, Inc. as at August 31, 2014, have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America and in accordance with the instructions to Form 10-Q and Rule 8-03 of Regulation S-Xand, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' deficit in conformity with generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months period ended August 31, 2014 are not necessarily indicative of the results that can be expected for the year ending May 31, 2015. As used in this Quarterly Report, the terms “we,” “us,” “our,” “Sports Asylum,” and the “Company” mean Sports Asylum, Inc., unless otherwise indicated. All dollar amounts in this Quarterly Report are expressed in U.S. dollars, unless otherwise indicated. 3 SPORTS ASYLUM, INC. CONDENSED BALANCE SHEETS August 31, (Unaudited) May 31, ASSETS Current assets Cash $
